DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statements (IDS) submitted are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10-21 and 26 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Kanayama et al. (U.S. Publication No. 2007/015978, hereinafter Kanayama).
	With respect to Claim 1, Kanayama discloses a device [see fig 3 unless otherwise noted] for analyzing a substance having:
   a measuring body [11] which has a measuring surface [34] that is to be brought at least partially into contact with the substance [14] for the measurement,
   an excitation beam source [10] for generating one or more excitation beams with different wavelengths, which is directed at the substance while passing through the measuring surface, [see para 43] and
   a detection device, which comprises the following:
    a detection region [30] which is part of the measuring body and arranged adjacent or directly adjacent to the measuring surface, and has electrical properties that vary as a function of a change in pressure or temperature, and  [See para 46]
   electrodes [two electrodes 31] that can be used to detect electrical signals representing the above-mentioned electrical properties.
	With respect to Claim 2, Kanayama discloses that the electrical property which varies according to the pressure or temperature gives rise to piezoelectric signals on the electrodes as a function of one or both of the pressure change and the temperature change, wherein the device also comprises an electrical contact device [both electrodes 31] which comprises the said electrodes, which are electrically conductively connected to the detection region of the measuring body for detecting one the piezoelectric signals.  see para 46.  Note that piezoelectric are materials that turn heat and pressure into an electric signal.  
	With respect to Claim 4, Kanayama discloses that the at least two electrodes are arranged one behind the other at different distances from the measuring surface or spaced apart from one another in a direction perpendicular to the surface normal on different sides of the detection region.  See 31’s in fig 3.
	With respect to Claim 5, Kanayama discloses that the excitation beam passes through the measuring body wherein an optical waveguide [9; fig 1] is arranged on the measuring body to guide the excitation beam.
	With respect to Claim 6, Kanayama discloses that the excitation beam passes through the measuring surface in a region directly adjacent to and/or adjoining the detection region.  See para 46
	With respect to Claim 7, Kanayama discloses including a modulation device [3] is provided for modulating the intensity of the excitation beam.  See para 43
	With respect to Claim 8, Kanayama discloses that at least three electrodes are arranged spaced apart from each other in a direction perpendicular to a surface normal of the measuring surface.  See fig 5 for a 4X6 array, which element 11 has electrodes.
	With respect to Claim 10, Kanayama discloses that at least 6 electrodes are arranged in an annular region around the detection region and at least partially opposite one another on different sides of the detection region, different electrodes each being different distances from the center of the detection region.  See fig 5, the outer ring of 11’s form an annular region around the central 11s, and would each be a different distance therefrom. 
	With respect to Claim 11, Kanayama discloses that all the electrodes [31] of the contact device are plate-shaped.  Clear from fig 3.
	With respect to Claim 12, Kanayama discloses that one of the electrodes [top 31] of the contact device is arranged on a surface of the measuring body or the detection device.
	With respect to Claim 13, Kanayama discloses that one of the electrodes [bottom 31] of the contact device is arranged on the inside of the measuring body.
	With respect to Claim 14, Kanayama discloses that the measuring body is formed as a flat body, wherein the thickness of the measuring body in the direction perpendicular to the measuring surface is less than 50% of the smallest extension of the measuring body in a direction extending in the measuring surface.  Kanayama shows no extension into the measuring surface, thus 0%.
	With respect to Claim 15, Kanayama discloses that the measuring body has or carries a mirror device [23; fig 2] for reflecting the excitation beam irradiated by the excitation beam source onto the measuring surface.
	With respect to Claim 16, Kanayama discloses that the the excitation beam is irradiated into the measuring body parallel to the measuring surface and wherein the excitation beam is diverted or deflected in the direction of the measuring surface and passes through it.  Fig 2 shows initially parallel, then deflected into the surface.
	With respect to Claim 17, Kanayama discloses that the excitation beam passes through the material of the measuring body.  See para 17.
	With respect to Claim 18, Kanayama discloses that the measuring body has at least one recess or slot through which the excitation beam passes, wherein the recess or slot extends from the measuring surface or from a sensor layer of the measuring body bounded by the measuring surface into the measuring body, or wherein the recess or slot penetrates the entire measuring body from a boundary surface of the measuring body opposite the measuring surface as far as the measuring surface.  See fig 7 for embodiment with slots 50 that penetrate the measuring body to accommodate 30s.
	With respect to Claim 19, Kanayama discloses that the measuring body has at least one heat sink that is arranged in the form of a body which is designed as a Peltier element [13, para 37].
	With respect to Claim 20, Kanayama discloses that in the measuring body, at least one thermal barrier is arranged in the form of a body, the specific thermal capacity or specific thermal conductivity of which is greater than the specific thermal capacity or specific thermal conductivity, respectively, of the material from which the measuring body made.  Peltier element 13, para 37.
	With respect to Claim 21, Kanayama discloses that a sensor layer of the measuring body, is at least partially made of a piezoelectric material, wherein said piezoelectric material is piezoelectric ceramic.  See para 61.
	With respect to Claim 26, Kanayama discloses that said piezoelectric material composition comprises zinc oxide (ZnO).  See para 35.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama.
	With respect to Claim 9, Kanayama discloses that at least two electrodes are arranged one behind another at different distances from the center of the detection region.  Kanayama also shows, in figs 5 and 7, a plurality of 2 electrode configurations.  Although Kanayama doesn’t disclose three electrodes arranged one behind another at different distances from the center of the detection region it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an additional electrode for the benefit of increased redundancy and accuracy.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view of Ferre (U.S. Patent No 5,676,673, hereinafter Ferre).
	With respect to Claim 23, Kanayama discloses a method for operating a device according to claim 1, wherein a modulated excitation beam is directed, in particular through the measuring body, at the substance to be analyzing, and wherein signals from different electrode pairs of the contact device are acquired and evaluated simultaneously or sequentially and wherein the signals from one or more selected electrode pairs are then used for measurement and evaluated.  Fig 5 and para 53 shows an embodiment using many pairs of electrodes.
	Kanayama does not disclose that it is firstly determined based on criteria which one or more of the pairs of electrodes delivers/deliver signals suitable for further processing, and wherein the signals from one or more selected electrode pairs are then used for measurement and evaluated, and wherein a subsequent measurement is performed in which the signals of the selected electrode pair or pairs are acquired and evaluated.
	Ferre discloses multiple sensors as backups and for error detection, see column 5, lines 1-14.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kanayama such that it is firstly determined based on criteria which one or more of the pairs of electrodes delivers/deliver signals suitable for further processing, and wherein the signals from one or more selected electrode pairs are then used for measurement and evaluated, and wherein a subsequent measurement is performed in which the signals of the selected electrode pair or pairs are acquired and evaluated for the benefit of determining malfunctioning measuring nodes and to improve accuracy by discarding data gathered by broken nodes.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama and Ferre in further view of Mantele et al. (U.S. Publication No. 2017/146455, hereinafter Mantele)
	With respect to Claim 24, the combination of Kanayama and Ferre have multiple transmission devices but do not disclose that after an initial measurement test, depending on the signals detected a misalignment of the device relative to the substance to be analyzed is determined and indicated and, the user is prompted to perform a realignment.
	Mantele discloses adding additional redundant transmission elements to ensure the user can correctly align the transmission element.  See para 78, 20 and 60 together ensure alignment.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Kanayama and Ferre by adding that after an initial measurement test, depending on the signals detected a misalignment of the device relative to the substance to be analyzed is determined and indicated and, the user is prompted to perform a realignment for the benefit of having correctly aligned transmission elements.  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama in view of Mantele.
	With respect to Claim 25, Kanayama discloses a method for analyzing a substance, using a device according to claim 1, wherein in the method with an excitation transmission device [10], at least one intensity-modulated electromagnetic excitation beam with at least one excitation wavelength is generated [para 43], the excitation transmission device irradiates the at least one electromagnetic excitation beam into a volume of substance [14] which is located below the surface of the substance, a response signal is detected using a detection device [30], and the substance is analyzed on the basis of the detected response signal, wherein using different modulation frequencies of the excitation transmission device, response signals, in particular temporal response signal waveforms for different wavelengths of the excitation beam, are successively determined and a plurality of response signal waveforms [as determined by 11] at different modulation frequencies are correlated with one another.  
	Kanayama does not disclose that the information specific to a depth range under the surface of the substance is obtained.
	Mantele shows a similar device that also determines information specific to a depth range.  See para 14.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kanayama to additionally determine information specific to a depth range for the benefit of increased accuracy.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855